UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GEISS ET AL.,

                              Plaintiff,
                                           Index No. 1:17-cv-09554-AKH
                -against-

THE WEINSTEIN COMPANY HOLDINGS
LLC ET AL.,

                            Defendants.




            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
               NANCY ASHBROOKE’S MOTION TO DISMISS




                                     Helene R. Hechtkopf (HH 7402)
                                     Allison N. Angel (AA 1541)
                                     HOGUET NEWMAN REGAL & KENNEY, LLP
                                     60 East 42nd Street, Floor 48
                                     New York, NY 10165
                                     Phone: 212-689-8808
       Defendant Nancy Ashbrooke submits this supplemental memorandum of law in support

of defendants’ motion to dismiss the First Amended Complaint (“FAC”, Docket No. 140). Ms.

Ashbrooke joins the motion by her co-defendants, filed December 17, 2018 (Docket Nos. 199,

200 and 201, the “Dismissal Motion”) and submits this brief supplemental memorandum.

                   THE ALLEGATIONS AGAINST MS. ASHBROOKE

       The allegations in the FAC specific to Ms. Ashbrooke are limited; she is referred to in

only 15 of the 921 paragraphs. Those paragraphs, in sum, allege that Ms. Ashbrooke knew or

should have known of defendant Weinstein’s “pattern and practice of predatory sexual conduct

toward women” as a result of her position as Vice President of Human Resources at Miramax

from 1991 to 2000 (FAC ¶ 57). More specifically, the complaint alleges that Ms. Ashbrooke:

directly witnessed Weinstein’s harassment of women (FAC ¶ 412); mishandled complaints of

sexual misconduct and assault that were submitted to human resources at Miramax (FAC ¶ 413-

414); was aware of an attempted rape by Mr. Weinstein and a settlement agreement resulting

therefrom (FAC ¶ 415-417); failed to take any action to prevent additional assaults by Weinstein

(FAC ¶ 418-421); and took affirmative actions to conceal her knowledge and facilitation of

Weinstein’s conduct (FAC ¶ 690). The FAC states that “Ashbrook’s [sic] participation in the

Weinstein Sexual Enterprise ended when she departed Miramax in 2000.” (FAC ¶ 422).

       Based on the foregoing allegations, the FAC pleads the following causes of action against

Ms. Ashbrooke, who it refers to as one of the “Miramax Officers”: Negligent Supervision and

Retention (Count III); RICO (Count V); RICO Conspiracy (Count VI); Civil Battery (Count

VII); Assault (Count IX); False Imprisonment (Count XI), Intentional Infliction of Emotional

Distress (“IIED”) (Count XIII); Negligent Infliction of Emotional Distress (“NIED”) (Count

XV); and Ratification (Count XVII).



                                               1
                                          ARGUMENT

  I.      Statute of Limitations

       Ms. Ashbrooke adopts and incorporates herein all arguments made with respect to the

statute of limitations in Point IV of the Dismissal Motion (see pages 12-26). As defendants note

therein, all federal and state law claims in the FAC, including all counts against Ms. Ashbrooke,

fall years, if not decades outside the applicable statutes of limitation for each alleged offense.

See Dismissal Motion at pages 12-21, 68-87).

       The FAC concedes that Ms. Ashbrooke’s purported “participation in the Weinstein

Sexual Enterprise ended when she departed Miramax in 2000.” (FAC ¶ 422). As a result, the

claims against her relate solely to her alleged knowledge of conduct that took place between

1991 and 2000, and her alleged failure to “implement a proper human resources complaint

procedure” (FAC ¶ 420) or take action to prevent additional assaults by Weinstein during that

time period (FAC ¶ 421). Any causes of action stemming from conduct that occurred during

Ms. Ashbrooke’s employment at Miramax are thus time barred.

       While plaintiffs allege that their claims are saved by equitable tolling, they have not

alleged any conduct attributable to Ms. Ashbrooke to warrant application of an equitable tolling

doctrine. There are no allegations that Ms. Ashbrooke attempted to prevent plaintiffs from

filing suit within the applicable limitations period, nor that she subjected any plaintiff to duress.

Instead, the FAC states simply that she “took affirmative actions to conceal [her] knowledge

and facilitation of Weinstein’s pattern of abuse…thereby misrepresenting to Class Members

that they had no claims against Ashbrooke or Miramax.” (FAC ¶ 690). This allegation, without

more, does not contain the level of specificity required for tolling under the doctrine of

equitable estoppel. See Twersky v. Yeshiva Univ., 993 F. Supp. 2d 429, 442 (S.D.N.Y. 2014)



                                                 2
(defendant’s actions “must be affirmative and specifically directed at preventing the plaintiff

from bringing suit; failure to disclose the basis for potential claims is not enough”); Zumpano v.

Quinn, 6 N.Y.3d 666, 674 (2006) (it is “fundamental to the application of equitable estoppel for

plaintiffs to establish that subsequent and specific actions by defendants somehow kept them

from timely bringing suit”). Moreover, Ms. Ashbrooke left Miramax in 2000 – even assuming

her actions had tolled the statute of limitations, any such tolling would have ended in 2000 and

all of the claims against her would still be outside of the statute of limitations.

        Even assuming that Ms. Ashbrooke failed to advise new employees of Miramax’s human

resources policies or the existence of its complaint handlers (FAC ¶ 418), equitable estoppel is

not available.   The doctrine does not apply when the plaintiff has sufficient information

available to require her to investigate whether there is a basis for legal action. See Plumbing

Supply, LLC v. ExxonMobil Oil Corp., No. 14 CV 3674 (VB), 2016 WL 1249611, at *10

(S.D.N.Y. Mar. 29, 2016), on reconsideration amended in part on other grounds, No. 14 CV

3674 (VB), 2016 WL 3034385 (S.D.N.Y. May 27, 2016). For these reasons, as well as those set

forth in the Dismissal Motion (pages 21-28), plaintiffs are unable to show that any of their time

barred claims are tolled by the doctrines of equitable estopped, duress or continuing violation.

  II.      Negligent Supervision and Retention

        In New York, a claim for negligent supervision or retention requires plaintiff to show,

inter alia, “that the tortfeasor and the defendant were in an employee-employer relationship.”

Biggs v. City of New York, No. 08 Civ. 8123 (PGG), 2010 WL 4628360, at *9 (S.D.N.Y. Nov.

16, 2010) (internal quotations omitted) quoting Ehrens v. Lutheran Church, 385 F.3d 232, 235

(2d Cir. 2004). Ms. Ashbrooke, as Vice President of Human Resources for Miramax, was an

employee of the company, and not an “employer” of either Miramax or Mr. Weinstein, as is



                                                  3
required to sustain a cause of action for negligent supervision and retention. See Dismissal

Motion at 56-58). Likewise, the FAC does not allege that Ms. Ashbrooke exercised any

supervisory control over Mr. Weinstein or that she had any say in whether Miramax continued

to retain him. Absent such allegations, plaintiffs’ claim for negligent supervision and retention

as to Ms. Ashbrooke fails as a matter of law.

   III.      Respondeat Superior Claims

          For the reasons set forth in Point II above, all of the claims that rely on the theory of

respondeat superior¸ including civil battery, assault, false imprisonment, intentional infliction

of emotional distress, and negligent infliction of emotional distress, fail as a matter of law. Ms.

Ashbrooke was a subordinate of Mr. Weinstein and did not exercise the level of control over

him necessary to justify holding her vicariously liable for his actions. Moreover, the New York

courts have consistently held that there is “no vicarious liability for claims involving sexual

misconduct, including sexual assault.” Adorno v. Corr. Servs. Corp., 312 F. Supp. 2d 505, 517

(S.D.N.Y. 2004).

   IV.       RICO and RICO Conspiracy

          Defendants’ Dismissal Motion sets forth in detail the various reasons why plaintiffs’

RICO and RICO Conspiracy claims fail. See Dismissal Motion at Points V and VI (pages 28-

44). All of those arguments apply in full force to Ms. Ashbrooke because the FAC fails to allege

that she engaged in sex trafficking, victim tampering, mail/wire fraud, or otherwise committed

any predicate act required to sustain a viable cause of action under the RICO statute. Plaintiffs’

allegations relating to what Ms. Ashbrooke “knew or should have known” of Mr. Weinstein’s

conduct does not, in and of itself, satisfy the specificity requirements for each defendant in a




                                                  4
RICO claim. Furthermore, there is no allegation that Ms. Ashbrooke did anything to proximately

harm plaintiffs’ business or property.

   V.       Ratification

         As set forth in the defendants’ Dismissal Motion (pages 63-65), plaintiffs’ ratification

claim against Ms. Ashbrooke must fail because it is not properly pled, and is, frankly, incredible.

Importantly, plaintiffs’ do not allege in the FAC that Ms. Ashbrooke was Mr. Weinstein’s

principal and he her agent. They do not claim that Mr. Weinstein’s alleged sexual assaults were

undertaken on behalf of Ms. Ashbrooke, or in any way for her benefit – and indeed they could

not. The only specific claim they make with regard to ratification and Ms. Ashbrooke is that she

“implemented or ratified the practice of the human resources department of forwarding

complaints about Weinstein’s sexual misconduct to Weinstein, resulting in retaliation against the

accusers.” (FAC ¶ 414.) This does not state a cause of action. Later they claim that there was an

“actual or assumed agency relationship” between Weinstein and Miramax and the Miramax

Officers, but as explained in the Dismissal Motion, this claim must fail.

                                         CONCLUSION

         For the reasons stated above, as well as the reasons presented in the Dismissal Motion

previously submitted, defendant Nancy Ashbrooke respectfully requests that the Court grant her

motion to dismiss in its entirety, as well as such other relief as the Court deems just and proper.

Dated:          January 28, 2019
                New York, New York
                                                      Hoguet Newman
                                                      Regal & Kenney, LLP



                                                      _________________________
                                                      Helene R. Hechtkopf (HH 7402)
                                                      Allison N. Angel (AA 1541)

                                                 5
    60 East 42nd Street, Floor 48
    New York, NY 10165
    Phone: 212-689-8808

    Counsel for Defendant Nancy Ashbrooke




6
